Title: To Thomas Jefferson from William Jones, 24 January 1809
From: Jones, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada 24th Jan. 1809
                  
                  By order of a general Town Meeting of the Citizens of the City and County of Philadelphia (the most numerous it is believed ever assembled in this place on any occasion) convened at the State House on the 23d Instant, I transmit to you the Resolutions adopted in support of the late measure of the general government, and an address expressive of the respect attachment and gratitude of the meeting for your faithful services as chief majestrate of the United States; which were both passed with entire unanimity.
                  In the pleasing discharge of this duty I participate with you in the confidence and consolation derived from the spirit and patriotism manfested in the resolutions; and with my fellow Citizens in a full measure of the personal veneration and regard expressed in the address. 
                  With Sentiments of perfect respect I am Sincerely Yours
                  
                     Wm Jones 
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        
                     
                     The Citizens of the City and County of Philadelphia in general Town Meeting assembled, to express their opinions of the late Measures of the General Government; embrace the occasion to tender to you the assurances of their respectful and affectionate attachment.
                     The Resolutions which we have this day adopted approbating the Embargo, the System of Non-intercourse, the preparations for defence and offence, and expressive of our fixed determination to support the laws of our Country and bring to Justice the violators thereof, will, we trust, bear ample Testimony that our opinion of the late Measures of the General Government is, that they are the offspring of an enlightened and pacific policy, well calculated to advance the happiness and preserve the dignity and independance of these United States.
                     We enclose a Copy of our Resolutions which we respectfully request you will cause to be laid before Congress.
                     We feel a melancholy sensation in the belief that this is the last public testimonial of respect and esteem we shall transmit to you as the chief Magistrate of our Country. The motive which prompts your retirement has our unqualified approbation. We review your administration with self satisfaction, doubting not but our children and our Children’s Children, will feel grateful to their Ancesters for having selected a Jefferson to preside over them and will hail for ages as a holy-day, the day on which he was inaugurated. We are too proud, and too sensible of the efficacy of principle and public opinion, to express a belief that the tide of happiness which has flowed in upon us as a people since March 1801 and the peace which has been preserved to us amidst a warring world, has been the work of one man, but we are too just and too grateful not to acknowledge that on many very important occasions the measures you have adopted and recommended have been replete with national good.
                     The repeal of many obnoxious and oppressive Laws, a reduction of the national expence of upwards of a million of dollars annually and the payment of many millions of the principal of the national debt, are evidences of your attachment to republican principles and economy. The purchase of the immense and fertile Territory of Louisiana and the thus peaceably acquiring , and forever securing, the right of navigating the Missisippi and its tributary Rivers and Streams forms a new and illustrious era in the intercourse between independant Nations and opens to the United States exhaustless sources of Wealth.
                     The kind and friendly disposition manifested by your Administration to our Indian Neighbours and the judicious means taken to induce them to renounce habits of dissipation and indolence, open to them the book of knowledge, and win them to the comforts and felicities of domestic and civilized  life, are conclusive proofs of your humanity and of a System of sound policy which will daily more and more, bring forth the fruits of peace and plenty and add to the Sum of human happiness.
                     These are among the Measures of your domestic administraton which claim the homage of our respect and against which the stormy Bellows of faction shall beat in vain.
                     Our foreign relations embracing an Interest wide as the habitable globe, have exposed us not only to the conflicting Claims and opposing views of whole Classes of men, but to the still more tremendous passions of Despots and have thus been to the nation and the administration a source of deep disquietude. Yet in all our prospects, our confidence in you has been as unshaken as your official conduct has proved you to be the worthy representative of a free and independant people. 
                     With deep regret and indignant Spirits we have marked the insults, the injuries, the outrages to which our Fellow-Citizens and our Government have been subjected by the insolence, the cupidity, and Tyranny of Foreign Governments. We have read the Letters of their Ministers and their decrees and orders and the spirit  of our Ancestors has stirred within us and we have resolved to follow their example and never pay Tribute, or submit to the Decree of any earthly authority save the Government of our choice. It would be ungrateful to your feelings and to ours to glance at the Thousands of our impressed fellow-citizens who, at this very moment, pine in slavery on board the floating prisions of Britain—It would avail nothing, but to weary  our patience were we to endeavor to sum up the account current of our wrongs, and it would goad the Nation beyond endurance to detail the Tyger-like attack on the Frigate Chesapeake, the Murders of our Countrymen and the thousand other evils which have been inflicted upon us. 
                     These things have passed away but they are recorded in our hearts and on our Memories. To you, the beloved chief Magistrate of our Country and to our Countrymen we pledge our Lives our Fortunes and our sacred honor, that we are ready, and at all times will stand prepared either to suffer privations, or to lift the Sword of Vengeance never to be sheathed till we receive indemnity for the past and security for the future.
                     Let not the Enemy presume upon our forbearance. Ours is the forbearance of humanity, not the shivering irresolution of Cowardice. We indulge not in vain boastings, or in pointing to the Laurels won by our fathers and our friends—but we do glory in courageous hearts and well nerved Arms.  We pride ourselves that we live in a Country where all will fight and where all who do fight will fight for their own homes and firesides. Here are no Mercenaries, all are freemen, and every man who girds upon his Thigh the Sword of battle will go forth determined to conquer or to die.
                     It is our wish that the measures of your administration may be productive of the ends intended; should they, however, fail, you, Sir, and your fellow-citizens will have the satisfaction of knowing, that all has been done, which Wisdom and Patriotism dictate[d.] Whatever be the determination of the disturbers of the World’s repose, may you, Sir; in the peaceful Shades of Monticello enjoy those calm delights which conscious rectitude and purity of Motive are certain to bestow, and to these be superadded, the benedictions of your grateful Fellow-Citizens.
                     By order of the Meeting Philada 23d. Jan 1809.
                     
                        Wm Jones. Chairman
                     
                     
                        attest Robert McMullin Secty.
                     
                  
                  
                Enclosure
                                    
                     
                        
                     
                     Whereas Great Britain and France in their Fury to destroy each other have mutually set at nought the obligations of Justice and the Law of Nations, and by their Decrees and Orders have annihilated  the Commerce of Neutral Nations, and greatly injured the United States. And Whereas the Government of the United States has, on every occasion, manifested a sincere desire to preserve peace and honest Friendship with all Nations by maintaining in all their intercourse the principles of Justice and Neutrality and also by a wise and patriotic conduct have sought to promote the happiness and preserve the honor Liberty and Independance of the People by whom they were elected. And Whereas nothwithstanding  these known and well established facts there are some men so lost to Virtue, Truth and Patriotism, as to advocate the cause of a Foreign Government, and endeavor to criminate their own—men who by their Writings and Speeches, and public Meetings are zealous to bring into hatred and contempt our free form of Government and to stir up Strife and Contention in our Lands—Therefore it is the duty of  all  good Citizens to rally round their Government, express their determination to support its laws, and to preserve holy and untouched the Band which unites these States—therefore, Be it resolved by the Citizens of the City and County of Philadelphia in general Town Meeting assembled and it is hereby
                     Resolved that these United States are, and of right ought to be, free and independant States—that we will pay Millions for defence rather than one Cent for Tribute—and that to preserve the freedom and Independance so nobly atchieved by our gallant forefathers we will not only pour forth our Treasures but our hearts best blood. 
                     Resolved that the Embargo as a measure of prudence, policy and patriotism has our entire approbation and that, in our opinion had it been rigidly observed, it would have produced all the good hoped for by its friends and have prevented the necessity of a recurrence to any other means to ensure us Justice from the belligerent Nations.
                     Resolved that Congress in their late Measures to enforce the Embargo Law and to establish a System of Non-intercourse between us and our 
Enemies, as well as in making preparation for the defence of the Country and for giving energy to the Nation by preparing for War, have done their duty to their Constituents.
                     Resolved that we will strictly and faithfully and willingly obey the Laws which the Wisdom of Congress has devised, or may devise as means to restore to our Country, the free navigation of the ocean and we will chearfully aid in bringing to Justice any man or men who shall violate such Laws; further we pledge ourselves to be at all times ready to assist the lawful Authority of the Country in carrying into effect the Laws.
                     Resolved, that our Government being a Government of the people, it is the duty of every Citizen to see that the laws thereof be duly enforced, particularly those which are intended to operate against the Enemies of our Country; therefore, we do declare that every Citizen having knowledge of a violation of our Laws, particularly our Embargo Laws and who shall give due information therof to the proper Officers or Officer so that the offenders may be brought to punishment merits the Thanks of this Meeting and deserves well of his Country.
                     Resolved that the Thanks of this Meeting be given to those Members of both houses of Congress who constitute the Majority that have faithfully discharged their duty by their unremitting endeavors to promote the best Interests of the United States.
                     By order of the meeting Philada 23. Jan. 1809 
                     
                        Wm Jones, Chairman
                     
                     
                        attest Robert McMullin Secty
                     
                  
                  
               